   Case 1:11-cv-00691-LAK-RWL Document 2608 Filed 03/29/21 Page 1 of 6



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,
                                             No. 19-CR-561 (LAP)
-against-
                                             No. 11-CV-691 (LAK)
STEVEN DONZIGER,
                                                     ORDER
                    Defendant.

LORETTA A. PRESKA, Senior United States District Judge:

     In preparation for trial on May 10, 2021, counsel are

reminded of the Court’s current COVID-19 protocols (attached)

and are instructed to check the Court’s website for any updates.

Also, counsel shall confer and inform the Court by letter no

later than April 7, 2021, whether they wish to make opening

statements and, if so, how long they propose for such

statements.

SO ORDERED.

Dated:      March 29, 2021
            New York, New York


                           __________________________________
                           LORETTA A. PRESKA
                           Senior United States District Judge




                                   1
   CaseCase
        1:11-cv-00691-LAK-RWL
            1:21-mc-00164-CM Document
                              Document42608
                                         FiledFiled
                                               03/11/21
                                                    03/29/21
                                                         PagePage
                                                              1 of 52 of 6




                                                           Chief Judge
                                                           Colleen McMahon
                                                           21mc164
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

IN RE: CORONAVIRUS/COVID-19 PANDEMIC
                                                                        M10-468

THIS MATTER RELATES TO: Restrictions on Entry                     THIRD AMENDED
to the Courthouses                                                STANDING ORDER




       In the interest of public health and safety, and after consideration of public
health guidelines issued by the Centers for Disease Control and Prevention, New York
State, New York City, Westchester County, and other public health authorities, the
United States District Court for the Southern District of New York hereby orders that,
effective immediately and until this order is rescinded,
       IT IS HEREBY ORDERED that the following persons may not enter any
courthouse in the Southern District of New York:

  •   Persons who have tested positive for COVID-19, or been told by a health-care
      provider to assume they have COVID-19 due to symptoms or other factors, in the
      past 14 days.

  •   Persons who have been tested for COVID-19, and are awaiting their test results.

  •   Persons who have experienced symptoms of COVID-19 within the past 14 days
      that are not explained by allergies or an underlying condition, including fever,
      cough, shortness of breath or difficulty breathing, extreme fatigue, nausea or
      vomiting, congestion or runny nose, muscle or body aches, headache, sore throat,
      new loss of taste or smell, and diarrhea.

  •   Persons who have had close contact within the past 14 days with anyone with
      COVID-19 during the time period starting 48 hours before the onset of the
      infected person’s symptoms or positive COVID-19 test. (Note: “close contact” is
      defined as less than 6 feet apart for more than 15 cumulative minutes in a 24-hour
      period.)

  •   Persons who have had close contact within the past 14 days with anyone
      experiencing any of the symptoms of COVID-19 that are not explained by
   CaseCase
        1:11-cv-00691-LAK-RWL
            1:21-mc-00164-CM Document
                              Document42608
                                         FiledFiled
                                               03/11/21
                                                    03/29/21
                                                         PagePage
                                                              2 of 53 of 6




       allergies or an underlying condition, including fever, cough, shortness of breath
       or difficulty breathing, extreme fatigue, nausea or vomiting, congestion or runny
       nose, muscle or body aches, headache, sore throat, new loss of taste or smell, and
       diarrhea. (Note: “close contact” is defined as less than 6 feet apart for more than
       15 cumulative minutes in a 24-hour period.)

   •   Persons who live with someone who has been instructed to quarantine in the past
       14 days due to close contact with an individual who tested positive for COVID-
       19.

   •   Persons who have been on a cruise ship or river voyage in the past 14 days.

   •   Persons who have traveled in the past 10 days from: (1) a state that is
       noncontiguous to New York; (2) a US territory; or (3) a CDC Level 2 or higher
       country, unless proof of compliance with the Court’s test-out protocol has been
       provided. The Court’s detailed travel protocol can be accessed at
       https://www.nysd.uscourts.gov/sites/default/files/2020-
       11/Entry%20Protocol%20for%20Domestic%20Travelers%2011-20.pdf. Please
       note, as stated in the protocol, domestic travelers to New York State who have
       been fully vaccinated can enter the courthouse within 90 days of their full
       vaccination without proof of a negative test.

   •   Persons who have attended a large gathering (more than 50 people) where people
       within 6 feet were forcefully exhaling (e.g., singing, shouting, chanting) and
       either the person or those around them were not wearing masks.

   •   Persons who have attended an indoor or outdoor gathering of more than 10
       people at a private residence in the past 14 days, including but not limited to
       parties, celebrations or other social events.

   •   Persons who have been released from a federal, state or local jail, prison or other
       correctional institution within the last 14 days, except those who are reporting to
       be fit with a location monitoring device.

   •   Persons who do not meet the criteria for entry as determined by the SDNY
       COVID-19 entry questionnaire, which can be accessed at
       https://www.nysd.uscourts.gov/covid-19-coronavirus.

Anyone attempting to enter in violation of these protocols will be denied entry by a
Court Security Officer.

Anyone who has business in one of the courthouses of the Southern District of New York,
but who cannot enter because of this order, should do the following:

   •   Persons who are represented by an attorney should contact their attorney;
      CaseCase
           1:11-cv-00691-LAK-RWL
               1:21-mc-00164-CM Document
                                 Document42608
                                            FiledFiled
                                                  03/11/21
                                                       03/29/21
                                                            PagePage
                                                                 3 of 54 of 6




      •    Attorneys or pro se litigants who are scheduled to appear in court before a
           judge should contact the judge’s chambers directly (contact information may
           be found in the Judges’ Individual Practices on the court’s public web page);

      •    Persons who are scheduled to meet with a Pretrial Services Officer should
           contact the Office of Pretrial Services at (212) 805-4300;

      •    Persons who are scheduled to meet with a Probation Officer should contact the
           Probation Office at (212) 805-0040;

      •    Jurors should contact the Jury Department at (212) 805-0179;

      •    Employees reporting to work at the courthouse should contact their supervisor;

      •    Persons having any other business with the United States District Court for the Southern
           District of New York should contact the Clerk of Court at (212) 805-0140;

      •    Persons having business with the United States Court of Appeals for the
           Second Circuit should contact Catherine Wolfe, Clerk of Court, at
           (646) 584-2696;

      •    Persons having business with the United States Bankruptcy Court
           for the Southern District of New York should contact Bankruptcy
           Court Services at (212) 284-4040;

      •    For all other matters, please contact the District Executive’s Office at (212) 805-0500.

IT IS FURTHER ORDERED that every visitor who comes to one of the courthouses of the
Southern District of New York for any reason must pass through the following entry screening
process:

  •       Have their temperature taken, using a contactless thermometer. A person with a
          temperature of 100.4 degrees or higher will not be permitted to enter the courthouse.

  •       Answer screening questions about COVID-19 status and possible recent COVID-19
          exposure. A person whose answers indicate that they are at increased risk of being
          contagious with COVID-19 will not be permitted to enter the courthouse.

  •       Wear either (i) one disposable mask underneath a cloth mask with the edges of the inner
          mask pushed against the face; or (ii) one properly-fitted, FDA-authorized KN95 (or N95)
          mask. Bandannas, gaiters and masks with valves are not permitted. If a person does not
          have an approved mask(s), a screener will provide one.

  •       Apply hand sanitizer, which will be available at all courthouse entrances.
       CaseCase
            1:11-cv-00691-LAK-RWL
                1:21-mc-00164-CM Document
                                  Document42608
                                             FiledFiled
                                                   03/11/21
                                                        03/29/21
                                                             PagePage
                                                                  4 of 55 of 6




   •       Place items that need to be screened through an x-ray machine in a single-use plastic bag,
           which will be discarded after each use. Court staff will not handle personal belongings.

   •       Place any electronic device that must be checked in a single-use plastic bag that will be
           handed to a Court Security Officer.


IT IS FURTHER ORDERED that while in the courthouse, all persons must comply with the
following rules:


       •    Face Coverings: You must wear either one KN95 (or N95) mask or double masks that cover
            your nose and mouth in all public areas of the courthouse (including hallways, public counters,
            elevators and courtrooms.) You must also wear either one KN95 (or N95) mask or double
            masks in all shared space/common areas where more than one person is assigned to work unless
            an SDNY staff member has granted you permission to remove your masks. You must also wear
            either one KN95 (or N95) mask or double masks any time you are interacting with any other
            person(s) regardless of social distancing.

       •    Social Distancing: You must adhere to safe social distancing rules, by standing or
            sitting at least six feet away from other individuals. You must abide by markings on
            floors and benches indicating where you may stand or sit. If you are standing in line,
            you must keep six feet away from the person in front of you and behind you, unless you
            are taking care of a small child or assisting someone with special needs. Elevator
            capacity will be limited as posted. All elevator occupants must wear either an N95
            mask or double masks.

       •    Instructional Signage: You must abide by all health and hygiene signage
            throughout the courthouses, including signage regarding masks, social distancing,
            occupancy restrictions, and hand washing.

 Anyone who fails or refuses to abide by these rules will be required to leave the courthouse
 immediately.

 This order supersedes and replaces the Second Amended Standing Order on Restrictions to
 Entry to Courthouses that was entered on February 16, 2021, and will remain in place until
 further notice.

 People who think they may have been exposed to COVID-19 should contact their healthcare
 provider immediately.

           ENTERED this 11th day of March, 2021, at New York, New York
CaseCase
     1:11-cv-00691-LAK-RWL
         1:21-mc-00164-CM Document
                           Document42608
                                      FiledFiled
                                            03/11/21
                                                 03/29/21
                                                      PagePage
                                                           5 of 56 of 6




                                            COLLEEN McMAHON
                                        Chief United States District Judge
